DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Regarding the present application, identified prior art, MPEP guidance, and joint inventorship: the following MPEP excerpts are applicable to the present application.
2153.01(a)    Grace Period Inventor Disclosure Exception [R-10.2019]
AIA  35 U.S.C. 102(b)(1)(A)  first provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  may be excepted as prior art if the disclosure is made: (1) one year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor. Thus, a disclosure that would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  will not be treated as prior art by Office personnel if the disclosure is made one year or less before the effective filing date of the claimed invention, and the evidence shows that the disclosure is by the inventor or a joint inventor. What evidence is necessary to show that the disclosure is by the inventor or a joint inventor requires case-by-case treatment, depending upon whether it is apparent from the disclosure itself or the patent application specification that the disclosure is by the inventor or a joint inventor.
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor.  Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: 
(1) was made one year or less before the effective filing date of the claimed invention; 


2154.01(c)  Requirement Of "Names Another Inventor" [R-11.2013]
To qualify as prior art under AIA  35 U.S.C. 102(a)(2), the prior art U.S. patent, U.S. patent application publication, or WIPO published application ("U.S. patent document") must "name another inventor." This means that if there is any difference in inventive entity between the prior art U.S. patent document and the application under examination or patent under reexamination, the U.S. patent document satisfies the "names another inventor" requirement of AIA  35 U.S.C. 102(a)(2). Thus, in the case of joint inventors, only one joint inventor needs to be different for the inventive entities to be different.

The present application lists joint inventors Adler, Best, Gruber, Jehle, Lobentanzer, Nagl, Raatschen, and Stephan.  Examiner identified prior art (US 2020/0263832, please see “Claim Rejections” below) lists joint inventors Adler, Domer, Rasch, Stefan.
Examiner further notes that the Application Data Sheets for both the present application and prior art US 2020/0263832 were reviewed during the preparation of this Office Action, and confirms the present application names “Markus Stephan” as a joint inventor, while prior art US 2020/0263832 names “Michael Stefan” as a joint inventor. 
 Therefore, since the application names “another inventor” other than the prior art, and names additional persons as authors on a printed publication or joint inventors on a patent, US 2020/0263832 is treated as prior art under AIA  35 U.S.C. 102(a)(1) and (a)(2), and by extension, 35 U.S.C. 103.
Claim Objections
Claim 1 is objected to because of the following informalities:  It appears that the article “a” should be added in front of compressor in the fourth to last line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 5, and 7, as currently written, the amended Claim 1 deletes the phrase “an electrolyser”.  This deletion renders Claims 5 and 7 indefinite, as there is now insufficient antecedent basis for this limitation in these claims.
	In the interest of compact prosecution, Examiner has interpreted Claim 1 as requiring “...a hydrogen generator, in particular an electrolyser...” in view of Claims 5 and 7.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US 2020/0263832) in view of Herold '855 (US 2016/0083855).
Regarding Claim 1, Adler discloses a system for producing and dispensing pressurized hydrogen comprising:  a hydraulic drive (9 and paras 24-25), two or more hydrogen storage tanks; (A, B, C, and D), wherein each of the two or more hydrogen storage tanks (A, B, C, D) is configured for discharging hydrogen at a constant pressure by movement of an internal piston (11a, 11b, 11c, 11d, and para 28), wherein at least one of the two or more hydrogen storage tanks (A, B, C, D) is arranged to act as compressor by actuation of the internal piston (11a, 11b, 11c, 11d and para 25) by the hydraulic drive (9, and para 25), wherein at least one of the two or more hydrogen storage tanks (A, B, C, D) is arranged to act as a constant pressure tank for storing and discharging hydrogen at a constant pressure (Claim 1).  
	

    PNG
    media_image1.png
    458
    624
    media_image1.png
    Greyscale

Further regarding Claim 1, Adler is silent on a system for producing and dispensing pressurized hydrogen comprising:  a hydrogen generator (and) a hydrogen dispensing unit.
	Herold '855, however, teaches a system for producing and dispensing pressurized hydrogen comprising:  a hydrogen generator (4, in particular an electrolyser, as taught in paras 11 and 32), (and) a hydrogen dispensing unit (26 and 32, and para 35).

    PNG
    media_image2.png
    457
    630
    media_image2.png
    Greyscale
 The advantages of Herold '855's teachings include improving the energy efficiency of a high-pressure electrolysis system for producing hydrogen for a hydrogen filling station.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Herold '855’s teachings to Adler’s disclosures by adding a hydrogen generator and dispensing unit in order complete the system with what is needed to fill the tank and then also to use the fuel from the tank and to gain 
Regarding Claim 2, Adler as modified by Herold ‘855 teaches a system for producing and dispensing pressurized hydrogen, wherein the hydrogen generator (Herold ‘855, item 4) produces hydrogen at a pressure between 1 and 45 bar (para 2 and 14, wherein pressures of 30-100 bar are taught). 
Regarding Claim 3, Adler as modified by Herold ‘855 teaches a system for producing and dispensing pressurized hydrogen, wherein the two or more hydrogen storage tanks (Adler, items A, B, C, D) are configured for pressures up to 900 bar (para 11, wherein 900 bar is a preferable hydrogen storage pressure, and claim 13).  
Regarding Claim 8, Adler as modified by Herold ‘855 teaches a system for producing and dispensing pressurized hydrogen, wherein the two or more hydrogen storage tanks (Adler, A, B, C, D) are identical (paras 25, 44, and claims 6-13, wherein one storage tank is claimed, but a plurality of storage tanks are disclosed in the specification).  
Regarding Claim 10, Adler discloses a system for producing and dispensing pressurized hydrogen, wherein the compressor (tank A as taught by Adler) is a one-stage compressor (Adler, A, B, C, D, and 11A-D, and paras 3, 5, 24-28, and 40, wherein one-stage compression is taught).
	Further regarding Claim 10,  Adler discloses "constant pressure stores A-D", each comprising "a cylinder that is divided into two regions by a movable separating piston (para 5), designed to "eliminate the need for compressors between the constant-pressure store and the consumer (para 3)".  Adler additionally discloses each "constant pressure store" as further comprising a piston 11A-D (Fig 1 and para 40).  Adler further describes the operation of the invention: "The liquid 1 is conveyed into the constant-pressure stores A to D by means of the liquid pump 9 and the liquid line 10 (or 10A, 10B, 10C, 
Adler's disclosures describe an apparatus identical to Applicant's claimed "Hydrogen storage tanks 10a, 10b, and 10c...each provided with an internal piston 11a, 11b, 11c (Specification, pg 8, lines 8-9).  The operation of Adler's invention is also identical to the operation of Applicant's claimed invention as described in Specification, pg 3, lines 10-17, wherein Applicant additionally states that " At least one of the hydrogen storage tanks is used as the compressor (lines 11-12), and defines the claimed hydrogen storage tank/compressor as "a one-stage compressor which is capable to compress hydrogen from the output pressure of the hydrogen generator to the desired end pressure (Specification pg 3, line 19-21).
Since Adler's disclosed apparatus and operative steps are identical to that claimed by Applicant, one of ordinary skill in the art would recognize Adler's disclosure of "constant pressure stores A-D" as also describing a "one-stage compressor".  Therefore, Adler's disclosure reads upon the claimed limitation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Herold '855, and in further view of Jehle (US 2014/0242479).
Regarding Claim 4, Adler as modified above is silent on a system for producing and dispensing pressurized hydrogen, further comprising: a catalyst for removing oxygen residues from the hydrogen. 
Jehle, however, teaches a system for producing and dispensing pressurized hydrogen, further comprising: a catalyst (Fig 4, 22d) for removing oxygen residues from the hydrogen (para 33 and Claims 1, 4, 5).
The advantages of Jehle's teachings include achieving a high degree of safety in respect of hazards due to hydrogen/oxygen gas mixtures, with the hydrogen/oxygen gas mixture hazards occurring as a result of contamination of the oxygen gas by hydrogen gas or contamination of the hydrogen gas by oxygen gas. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Jehle’s teachings to Adler’s modified disclosures by adding a catalyst in order to gain the advantages of a high degree of safety in respect of hazards due to hydrogen/oxygen gas mixtures.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Herold '855, and in further view of Herold '570 (US 2017/0145570) and US Department of Energy “An Introduction to SAE Hydrogen Fueling Standardization”.
Regarding Claim 5, Adler as modified above teaches a system for producing and dispensing pressurized hydrogen, wherein the hydrogen generator (Herold ‘855, item 4) is configured to produce hydrogen and oxygen (paras 11 and 32), an oxygen expander (20) for reducing the pressure of the produced oxygen and thereby cooling of the produced oxygen (paras 9, 11, and 34).
Further regarding Claim 5, Adler as modified by Herold is silent on a system for producing and dispensing pressurized hydrogen, wherein the system further comprises: a heat exchanger for transferring heat between the cooled oxygen and the hydrogen downstream of the electrolyser and upstream of the compressor.    
Herold '570, however, teaches a system for producing and dispensing pressurized hydrogen, wherein the system further comprises: and a heat exchanger (18) for transferring heat between the cooled oxygen and the hydrogen downstream of the electrolyser (4) and upstream of the compressor (22 and para 35).  

    PNG
    media_image3.png
    473
    640
    media_image3.png
    Greyscale
 The advantages of Herold '570's teachings include ensuring hydrogen temperatures remain consistent with standards established in SAE J2601 (as explained in “An Introduction to SAE Hydrogen Fueling Standardization” slides 22 and 24) by adding cooling equipment disposed on the oxygen line.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Herold '570’s teachings to Adler’s modified disclosures by adding cooling equipment on the oxygen line in the form of an oxygen expander in order to gain the advantages of adherence to SAE J2601 with respect to hydrogen temperatures.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Herold '855, and in further view of Takeuchi (US 2010/0219066).
Regarding Claim 6, Adler as modified by above is silent on a system for producing and dispensing pressurized hydrogen, wherein a condenser for separating water from the compressed hydrogen is arranged upstream of the compressor .  
	Takeuchi, however, teaches a system for producing and dispensing pressurized hydrogen, wherein a condenser (18 and 20 and para 35) for separating water from the compressed hydrogen is arranged upstream of the compressor (26, wherein the "H2 tank" taught by Takeuchi is replaced with the "constant pressure store A" taught by Adler; therefore the condenser as taught by Takeuchi is arranged upstream of the compressor).  

    PNG
    media_image4.png
    442
    650
    media_image4.png
    Greyscale

The advantages of Takeuchi's teachings include providing a water electrolysis system of simple structure which is capable of reliably preventing water contained in hydrogen from passing through a water adsorption apparatus, and hence efficiently supplying desired dry hydrogen.  It would have been .

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adler, Herold '855, Takeuchi, and in further view of Olsommer (US 2013/0302706).
Regarding Claim 7, Adler as modified by above is silent on a system for producing and dispensing pressurized hydrogen, further comprising:  a water reservoir connected to the electrolyser and a return pipeline connecting the condenser with the water reservoir.  
Olsommer, however, teaches a system for producing and dispensing pressurized hydrogen, further comprising:  a water reservoir (12) connected to the electrolyser (1) and a return pipeline (Examiner's Annotations) connecting the condenser (2) with the water reservoir (12).  

    PNG
    media_image5.png
    627
    588
    media_image5.png
    Greyscale
	
The advantages of Olsommer's teachings include the ability to generate hydrogen through the electrolysis of recycled water.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Olsommer’s teachings to Adler’s modified disclosures by adding a return pipeline to the water reservoir in order to gain the advantages of using recycled water.

Regarding Claim 12, Adler as modified by Herold ‘855 and Takeuchi teaches a system for producing and dispensing pressurized hydrogen, wherein the system is configured as a mobile unit (Adler, paras 1-2)
Further regarding Claim 12, Adler discloses "a constant-pressure storage unit" that "generally comprises one or more constant-pressure stores, a liquid supply, i.e. at least one liquid pump, as well as at least one reservoir for the liquid and, if applicable, a gas-conditioning unit for adapting the gas to the requirements of the consumer (para 2)".  Adler further discloses that the "constant-pressure storage unit itself may be realized...in a mobile fashion as part of a tanker truck. (para 2)".  Therefore the modified teachings of Adler describe "a system for producing and dispensing pressurized hydrogen, wherein the system is configured as a mobile unit".
Further regarding Claim 12,  Adler as modified by Herold teaches the claimed invention wherein the system is configured as a mobile unit, but does not explicitly mention a hydrogen generator being "mobile".  However, mobile hydrogen generation (through electrolysis) is well known in the art, was commercially available prior to the effective filing date of the claimed invention, and exemplified by Olsommer (para 4-5, wherein Olsommer provides an example of Hydrogen generation onboard a vehicle).
The advantages of Olsommer's teachings include the ability to generate hydrogen in a mobile unit through the electrolysis of recycled water.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Olsommer’s teachings to Adler’s modified disclosures as shown in the rejection of Claim 7 above in order to gain the advantages of hydrogen generation in a mobile unit.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Herold '855, and in further view of Hashimoto (US 2019/0041003).
Regarding Claim 9, Adler as modified by above is silent on a system for producing and dispensing pressurized hydrogen, further comprising:  a hydrogen buffer tank upstream of the compressor.
Hashimoto, however, teaches a system for producing and dispensing pressurized hydrogen, further comprising:  a hydrogen buffer tank (211c) upstream of the compressor (22 and paras 23).  

    PNG
    media_image6.png
    591
    619
    media_image6.png
    Greyscale

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Herold '855, and in further view of Santos (US 2015/0211684).
Regarding Claim 11, Adler as modified by above is silent on a system for producing and dispensing pressurized hydrogen, wherein a wireless communication device, is connected to the system and configured to allow customers to check the current filling level of the hydrogen storage tanks and to book a time slot for refueling.  
Santos, however, teaches a system for producing and dispensing pressurized hydrogen, wherein a wireless communication device, is connected to the system and configured to allow customers to check the current filling level of the hydrogen storage tanks and to book a time slot for refueling (para 282).  	
The advantages of Santos's teachings include the ability to bridge gaps between gaseous fuel supply and users, particularly in mobile situations where gas service via pipeline is not available at all.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Santos’s teachings to Adler’s modified disclosures by adding wireless communication .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-	Haettinger (US 3,156,100) teaches a system for producing and dispensing pressurized hydrogen, wherein  at least one of the two or more hydrogen storage tanks is arranged to act as compressor by actuation of the internal piston (46 and Col 1, lines 9-15, Col 2, lines 41-45 and 50-57, Col 6, lines 59-62, Col 7, line 71 - Col 8, line 5, Col 8, Lines 59-66, and Col 9, lines 4-7) by the hydraulic drive, as claimed by Applicant in Claim 1.
- Haberbusch (US 2017/0341769) teaches a system for producing and dispensing pressurized hydrogen, wherein the system is configured as a mobile unit (Fig. 3 and paras 122 and 137).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753